706 S.E.2d 230 (2011)
STATE
v.
Lanie Philip LOFLIN.
No. 326P01-2.
Supreme Court of North Carolina.
February 3, 2011.
Lanie P. Loflin, Salisbury, for Loflin, Lanie Philip.
*231 Joan M. Cunningham, Assistant Attorney General, for State of N.C.
Tom Horner, District Attorney, for State.
The following order has been entered on the motion filed on the 7th of December 2010 by Defendant for Notice of Appeal:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 3rd of February 2011."